Opinion by
Mr. Justice Brown,
By an ordinance of the select and common councils of *310the City of Philadelphia, approved by the mayor February 21, 1914, the corporate authorities of the municipality Signified their desire to increase the indebtedness of the city in the sum of $12,900,000, and it was directed that an election be held on March 31, 1914, for the purpose of obtaining the assent of the electors of the city to the said proposed increase of its indebtedness. This bill, of which we took original jurisdiction, in connection with another filed by the same complainant — No. 690, Miscellaneous Docket No. 2 — was filed to have the said ordinance declared invalid; to enjoin the holding of the said election; to restrain the defendants' from signing, countersigning or paying any warrant for the expense of advertising the ordinance relating to the said proposed increase of indebtedness, and from borrowing, on the faith and the credit of the city, any part of the proposed loan. Plaintiff’s complaint is that the proposed increase of the city’s indebtedness will exceed its borrowing capacity as limited by the Constitution.
The last assessed valuation of taxable real property in the City of Philadelphia preceding the ordinance of February 21,1914, was $1,641,316,027, and it is conceded by learned counsel for complainant that if the loan of $8,-600,000 — the subject of the other bill — was not validly authorized, the city’s borrowing capacity was not exceeded in authorizing the loan of $12,900,000. As the said proposed loan of $8,600,000 has been declared invalid, the city’s right to make the proposed loan of $12,-900,000 is not to be questioned; but, as the defendants aver in their answer that the city had a largely increased borrowing capacity based upon the last assessed valuation of personal property, we deem it proper to pass upon that question, though the determination of it is not essential in view of the undoubted borrowing capacity of the city, based upon the valuation of real property alone. Our reason for now passing upon the question is, as was said by the chief justice at the argument, that it is “sure to arise in the near future and until it is finally settled, *311neither the city authorities nor the voters at an election for the increase of loans, nor the purchasers of city bonds can act with certainty.”
The last assessed valuation of personal property preceding February 21, 1914, was $571,539,535.75, and the authority of the city to make it part of the basis of its borrowing capacity is found in the Act of June 17,1913, P. L. 507. But it is said — though not argued with much seriousness — that the Act of 1913 is unconstitutional because the title to it contains more than one subject, and is, therefore, violative of Article III, Section 3, of the Constitution, which provides that “no bill, except general appropriation bills, shall be passed containing more than one subject, yhich shall be clearly expressed in its title.” There is to be found in the title to the Act of 1913 but one subject, and that is the imposition of taxes upon certain classes of personal property for the purpose of providing revenues for the State, counties and for cities and counties when coextensive. The one main subject of the act is taxation upon certain classes of personal property. This is so clearly expressed in the title as to give notice to every owner of any kind of personal property that the provisions of the act may affect him. The title, therefore, led to an inquiry into what was contained in the body of the bill. Everything appearing in the title is germane to the one main subject, and the same is true of the several provisions in the bill itself. They relate to and are the means of carrying out the one general purpose of the act. It is not necessary to show this by discussing those provisions in detail. Among the authorities sustaining the constitutionality of the act are Reber’s Petition, 235 Pa. 622, and Booth & Flinn Ltd. v. Miller, 237 Pa. 297. We now declare it to be valid legislation.
As the city was clearly within its borrowing capacity in passing the ordinance approved February 21,1914, so much of our decree of March 30, 1914, as declared the same invalid is now vacated. But, for a reason to be *312briefly stated, the injunction staying the election advertised for March 31, 1914, properly went out, and so much of the decree as enjoined it is not to be disturbed. The statutory requirement relating to the public notice to be given by advertisement of an election to be held for the purpose of submitting to electors the question of a proposed increase in municipal indebtedness is that it shall contain, inter alia, “the- amount; of the existing debt” of the municipality. This wise provision is to enable the elector to act not only intelligently, but prudently, in casting Ms ballot for or against a proposed increase of the indebtedness of his municipality, and it is. mandatory upon the public authorities. In the public notice given by the corporate authorities of the City of Philadelphia of an election to be held on March 31,1914, there was deducted from the gross indebtedness of the city $6,382,842.88, the balance of the debt of the city assumed by the school district under the provisions of the school code. This, as appears in the opinion this day handed down in the other proceeding instituted by the complainant, could not be done, and the electors, if they had been permitted to vote, would have done so under the impression that the debt of the city was $6,382,842.88 less thhn it really was. This was a substantial, though unintentional, error on the part of the city authorities in giving the public notice of the election required by the statute, and, for the reason stated, if it had been held, it would have been invalid.